UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2012 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments As of June 30, 2012 Market Value Shares ($000) Common Stocks (97.5%) Consumer Discretionary (9.0%) * DIRECTV Class A 14,043,062 685,582 1 Whirlpool Corp. 5,104,400 312,185 TJX Cos. Inc. 6,875,000 295,144 Walt Disney Co. 5,575,000 270,387 Limited Brands Inc. 5,512,950 234,466 Carnival Corp. 5,542,600 189,945 * Bed Bath & Beyond Inc. 2,800,975 173,100 ^ Sony Corp. ADR 9,750,000 138,840 Mattel Inc. 4,000,000 129,760 * Amazon.com Inc. 270,000 61,655 Lowe's Cos. Inc. 1,000,000 28,440 Macy's Inc. 548,800 18,851 Time Warner Cable Inc. 200,000 16,420 Ross Stores Inc. 248,800 15,543 Target Corp. 100,000 5,819 Consumer Staples (1.4%) Costco Wholesale Corp. 2,825,000 268,375 Procter & Gamble Co. 1,000,000 61,250 Kellogg Co. 898,000 44,298 CVS Caremark Corp. 300,000 14,019 PepsiCo Inc. 170,000 12,012 Energy (4.5%) Noble Energy Inc. 4,974,850 421,967 Schlumberger Ltd. 3,682,200 239,012 EOG Resources Inc. 2,357,300 212,416 Petroleo Brasileiro SA ADR Type A 4,473,800 81,155 Hess Corp. 1,669,000 72,518 Cenovus Energy Inc. 1,794,476 57,064 National Oilwell Varco Inc. 820,200 52,854 Encana Corp. 2,475,000 51,554 Exxon Mobil Corp. 515,000 44,069 * Southwestern Energy Co. 840,000 26,821 * Cameron International Corp. 535,000 22,850 Transocean Ltd. 250,000 11,182 Petroleo Brasileiro SA ADR 400,000 7,508 Noble Corp. 200,000 6,506 Financials (4.8%) Marsh & McLennan Cos. Inc. 17,275,300 556,783 Charles Schwab Corp. 28,315,900 366,125 * Berkshire Hathaway Inc. Class B 2,400,000 199,992 Chubb Corp. 2,550,000 185,691 Progressive Corp. 1,300,000 27,079 American Express Co. 432,100 25,152 Wells Fargo & Co. 600,000 20,064 Weyerhaeuser Co. 300,000 6,708 Health Care (29.3%) *,1 Biogen Idec Inc. 11,995,100 1,731,853 Amgen Inc. 22,084,200 1,613,030 Eli Lilly & Co. 24,700,800 1,059,911 Roche Holding AG 5,750,000 993,215 Novartis AG ADR 15,286,665 854,525 Medtronic Inc. 20,829,252 806,717 Johnson & Johnson 6,514,800 440,140 * Life Technologies Corp. 6,903,300 310,579 GlaxoSmithKline plc ADR 5,644,000 257,197 * Boston Scientific Corp. 29,342,560 166,372 Abbott Laboratories 1,260,000 81,232 Sanofi ADR 1,205,000 45,525 Stryker Corp. 259,000 14,271 Zimmer Holdings Inc. 197,000 12,679 Industrials (14.7%) FedEx Corp. 12,401,570 1,136,108 Honeywell International Inc. 8,810,000 491,950 CH Robinson Worldwide Inc. 7,549,450 441,869 Southwest Airlines Co. 34,521,300 318,286 United Parcel Service Inc. Class B 3,731,700 293,909 Caterpillar Inc. 3,279,300 278,445 Union Pacific Corp. 1,974,200 235,542 Boeing Co. 3,105,000 230,701 Deere & Co. 1,961,500 158,627 European Aeronautic Defence and Space Co. NV 4,227,900 150,052 * Alaska Air Group Inc. 3,242,300 116,399 Donaldson Co. Inc. 3,144,300 104,925 Canadian Pacific Railway Ltd. 1,354,400 99,223 Expeditors International of Washington Inc. 1,309,400 50,739 PACCAR Inc. 1,000,000 39,190 Granite Construction Inc. 809,800 21,144 * United Continental Holdings Inc. 550,000 13,381 * Delta Air Lines Inc. 1,150,000 12,593 Pall Corp. 205,000 11,236 CSX Corp. 472,000 10,554 Rockwell Automation Inc. 25,000 1,652 Safran SA 42,000 1,560 Norfolk Southern Corp. 17,100 1,227 Information Technology (29.3%) * Google Inc. Class A 1,755,425 1,018,269 Microsoft Corp. 32,561,200 996,047 Texas Instruments Inc. 33,456,500 959,867 * Adobe Systems Inc. 24,546,570 794,572 Oracle Corp. 24,316,933 722,213 Intuit Inc. 12,146,500 720,895 QUALCOMM Inc. 10,023,250 558,095 Intel Corp. 12,400,000 330,460 * EMC Corp. 9,597,800 245,992 Accenture plc Class A 3,425,800 205,856 Visa Inc. Class A 1,662,120 205,488 * Symantec Corp. 12,009,200 175,454 Hewlett-Packard Co. 8,250,000 165,908 Telefonaktiebolaget LM Ericsson ADR 16,808,914 153,465 KLA-Tencor Corp. 3,066,400 151,020 * Micron Technology Inc. 20,000,000 126,200 1 Plantronics Inc. 3,701,500 123,630 * NVIDIA Corp. 7,635,700 105,525 Applied Materials Inc. 8,124,600 93,108 Motorola Solutions Inc. 1,834,000 88,234 Corning Inc. 6,275,200 81,138 * Research In Motion Ltd. 10,438,600 77,141 ASML Holding NV 928,056 47,721 * NetApp Inc. 1,430,000 45,503 Activision Blizzard Inc. 3,485,000 41,785 * Apple Inc. 52,000 30,368 Cisco Systems Inc. 1,600,000 27,472 * Entegris Inc. 2,583,472 22,063 Mastercard Inc. Class A 50,050 21,527 * SanDisk Corp. 400,000 14,592 Altera Corp. 400,000 13,536 Analog Devices Inc. 350,000 13,185 * Rambus Inc. 2,000,000 11,480 * Dell Inc. 500,000 6,260 Materials (4.1%) Potash Corp. of Saskatchewan Inc. 14,350,700 626,982 Monsanto Co. 5,912,460 489,433 Praxair Inc. 475,000 51,647 Freeport-McMoRan Copper & Gold Inc. 33,275 1,134 Domtar Corp. 3,400 261 Telecommunication Services (0.0%) * Sprint Nextel Corp. 146,300 477 Utilities (0.4%) * AES Corp. 4,983,000 63,932 Public Service Enterprise Group Inc. 891,000 28,958 NextEra Energy Inc. 179,440 12,347 Total Common Stocks (Cost $18,331,652) Coupon Temporary Cash Investment (2.7%) Money Market Fund (2.7%) 2,3 Vanguard Market Liquidity Fund (Cost $768,153) 0.148% 768,153,344 768,153 Total Investments (100.2%) (Cost $19,099,805) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $23,920,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $25,197,000 of collateral received for securities on loan. ADR—American Depositary Receipt. Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 26,802,133 1,144,826 — Temporary Cash Investments 768,153 — — Total 27,570,286 1,144,826 — A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
